        Case 2:20-cv-05857-MMB Document 29-1 Filed 12/14/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
KEITH FETSURKA, et al.,                              :
                              Plaintiffs,            :
                                                     :             Civil Action
                      v.                             :             No. 20-5857
                                                     :
DANIELLE OUTLAW, et al.,                             :
                     Defendants.                     :
                                                     :

             DECLARATION OF PHILADELPHIA POLICE DEPARTMENT
                     CHIEF INSPECTOR FRANK VANORE


I, Chief Inspector Frank Vanore, state the following:

   1. I have personal knowledge of the facts recited below and submit this declaration in the

       above-referenced matter.

  2. I serve as the Chief Inspector of the Detective Bureau in the Philadelphia Police Department

      (“PDP”). I have held this position within PDP since December of 2018.

  3. As Chief Inspector of the Detective Bureau, I am responsible for all the Criminal

      Investigations conducted by the Detective Bureau personnel. These responsibilities include

      oversight of the Gun Permit Unit (“GPU”).



Temporary Closure from November 18 until December 7


   4. On November 18, 2020, the GPU was forced to close temporarily due to several GPU

       personnel testing positive for COVID-19.

   5. The closure was necessary to protect the health and safety of the general public, as well as

       the PPD personnel working in that unit.


                                                 1
       Case 2:20-cv-05857-MMB Document 29-1 Filed 12/14/20 Page 2 of 5




   6. All GPU staff were required to quarantine, per CDC and Commonwealth guidelines.

      Additionally, PPD notified approximately 1,241 individuals who had visited the GPU

      during the relevant time frame that they had been potentially exposed to COVID-19.


Current GPU Operations


   7. On December 7, 2020, the GPU reopened, with a new application process in place.

   8. Applicants are able to submit their applications via email to the Gun Permit Unit and all

      previous in-person appointments for applications have been canceled.

   9. Applicants must submit the following documentation via email: a completed, signed

      application; a digital copy (photo or scan) of the applicant’s valid PA Driver’s License or

      Official PA Photo Identification Card (front and back); and one digital copy of proof of

      residence (front and back). Former military applicants must submit a copy of their DD-

      214. Naturalized Citizen applicants must submit a copy of U.S. Passport or Naturalization

      Papers.

   10. If the application and corresponding paperwork are complete, the applicant receives an

      email stating that their application information has been reviewed and meets the

      requirements to begin the Police Department’s investigation, which may take up to 45-

      days. The email instructs the applicant that an investigation will take place and they will

      be subsequently notified via email of their approval, denial, or the need to submit additional

      information.

   11. GPU personnel then conduct an investigation of the applicant, including use of the

      Pennsylvania Instant Check (PIC) system. The Commonwealth has up to fifteen (15) days

      to respond to a PIC check.


                                                2
        Case 2:20-cv-05857-MMB Document 29-1 Filed 12/14/20 Page 3 of 5




    12. The initial application no longer requires that the applicant be interviewed in person by a

       detective or that the applicant be fingerprinted.           However, in certain exceptional

       circumstances, the GPU retains discretion to require additional paperwork, an interview or

       fingerprinting of the applicant in order to ensure it is fulfilling its statutory duties under the

       UFA.

    13. If the applicant is approved, GPU sends them an email notifying them of their approval

       and asking the applicant to call the GPU to schedule an appointment to pick up their LTCF.

    14. If the applicant is denied, GPU mails the applicant a letter via certified mail informing them

       of the denial and reason, as well as their appeal options.

    15. The GPU is accepting phone calls to make pick up appointments from 8:00 AM to 8:00

       PM, Monday through Friday.

    16. Approved applicants must bring the following items to their pick up appointment: a copy

       of their approval email; a PA Driver’s License or Official PA Photo Identification Card; a

       recently purchased money order in the amount of $20.00, made payable to the City of

       Philadelphia; and if the applicant is renewing their LTCF, their old/expired LTCF.

    17. During the week of December 7, 2020, the GPU scheduled pick up appointments for the

       next two weeks, beginning December 14, 2020.1

    18. At their pick up appointment, applicants have their photograph taken and sign their LTCF.

    19. During the week of December 7 through December 11, the GPU received 1,722

       applications by email. 1,016 of those applications were accepted and 706 applications were

       incomplete. 659 appointments were made for applicants to pick up their LTCFs.




1
  If an applicant preferred a date further in the future to pick up their LTCF, they were also
accommodated.
                                                   3
        Case 2:20-cv-05857-MMB Document 29-1 Filed 12/14/20 Page 4 of 5




    20. While in past years the GPU has closed to public between December 20th and January 3rd

       to complete its end-of-the-year paperwork and data entry, the GPU plans to remain open

       to the public this year from December 20th through the 23rd and December 26th through

       the 30th. It will reopen to the public on January 4, 2021.2


Status of Plaintiffs’ LTCF Applications


    21. Plaintiff Andrew Scott’s application was received on December 8, 2020. After an

       investigation, the GPU sent an approval email to Plaintiff Scott on December 11, 2020,

       informing him he had been approved for a LTCF and should call to schedule a pick up

       appointment.

    22. Plaintiff Timothy Sieck’s application was received on December 9, 2020. After an

       investigation, the GPU sent an approval email to Plaintiff Sieck on December 14, 2020,

       informing him he had been approved for a LTCF and should call to schedule a pick up

       appointment.

    23. Plaintiff Keith Fetsurka’s application was received on December 10, 2020. After an

       investigation, the GPU sent an approval email to Plaintiff Fetsurka on December 14, 2020,

       informing him he had been approved for a LTCF and should call to schedule a pick up

       appointment.

    24. As of December 14, 2020, Plaintiff Nicolas Defina had not yet applied via email for a

       LTCF.




2
 December 24th, 25th and January 1st are federal holidays, while January 2nd and 3rd are weekends,
when the GPU would not normally be open.
                                                4
       Case 2:20-cv-05857-MMB Document 29-1 Filed 12/14/20 Page 5 of 5




   I, Chief Inspector Frank Vanore, verify that the statements and facts set forth in the foregoing
   Declaration are true and correct to the best of my knowledge, information and belief. I
   understand that my statements are made subject to the penalties of 28 U.S.C. § 1746, relating
   to unsworn falsification to authorities.


Date: _ December 14, 2020_______                    /s/ Chief Inspector Frank Vanore       ____


                                                    CHIEF INSPECTOR FRANK VANORE




                                                5
